Citation Nr: 1604492	
Decision Date: 02/08/16    Archive Date: 02/18/16	

DOCKET NO.  11-32 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disorder of the cervical spine, claimed as degenerative disc disease, to include as secondary to the service-connected postoperative residuals of a meniscus tear of the left knee.

2.  Entitlement to service connection for a disorder of the lumbar spine, claimed as degenerative disc disease, to include as secondary to the service-connected postoperative residuals of a meniscus tear of the left knee.

3.  Entitlement to service connection for a right knee disability, to include as secondary to the service-connected postoperative residuals of a meniscus tear of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to September 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

For reasons which will become apparent, this appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the exact nature and etiology of the Veteran's cervical and lumbar spine disabilities, as well as his disability of the right knee.  In pertinent part, it is contended that the Veteran's cervical spine, lumbar spine, and right knee disabilities had their origin during his period of active military service.  In the alternative, it is contended that, to the extent the Veteran's cervical and lumbar spine disabilities preexisted his period of active military service, they were, in fact, aggravated during that period of service.  Finally, it is contended that the Veteran's cervical and lumbar spine disabilities, as well as his right knee disability, are in some way proximately due to, the result of, or aggravated by his service-connected left knee disability.

In that regard, a service entrance examination conducted in December 1990 is negative for the presence of any of the disabilities at issue.  However, in February 1992, during the Veteran's period of active military service, he was involved in an altercation/assault, at which time he sustained trauma to his head, as well as a laceration to the back of his neck.  Significantly, at the time of Physical Evaluation Board (PEB) proceedings in June 1992, it was noted that, following the aforementioned incident in February 1992, radiographic studies revealed multiple spinal abnormalities, including a fusion of the 2nd through the 4th cervical vertebrae, as well as the 7th cervical to the 1st thoracic vertebrae.  Additionally noted was the presence of dextroscoliosis of the thoracic spine, as well as a hemivertebra at the level of the 6th and 7th thoracic vertebrae.  Noted at the time was that the abnormalities in question had never previously been noted on physical examination.  However, since the time of the incident in February 1992, the Veteran had reportedly experienced persistent thoracic and cervical pain which was aggravated with activities.  The pertinent diagnosis noted at the time of medical board proceedings was multiple spinal deformities, which existed prior to entry upon active military service, and were apparently aggravated during said service.  

The Board observes that, following a VA examination in October 2010, which examination was apparently conducted by a VA nurse practitioner, it was the opinion of the examiner that the Veteran's back and neck disabilities were unrelated to military service, and similarly unrelated to the Veteran's reports of falling (precipitated by his service-connected left knee disability), but, rather, the result of a developmental and/or aging process.  Additionally noted was that the Veteran's right knee disability was unrelated to his service-connected left knee disorder, but, rather, as in the case of his back and neck disabilities, the result of the aging process.

In an attempt to clarify the exact nature and origin of the disabilities in question, to wit, whether the Veteran's back, neck, or right knee disabilities were in any way related to his service-connected left knee disability, an additional VA examination was conducted in January 2012.  Pertinent evidence of record is to the effect that the examination in question was, apparently, conducted by a VA physician's assistant.  Following that examination, it was noted that the Veteran was found to have thoracic spine scoliosis, as well as a congenital cervical spine fusion on radiographic studies in February 1992, studies which were obtained following a laceration to the base of the skull which occurred during an assault.  Further noted was that, at the time of a preenlistment examination in late December 1990, there was no report of back pain or bony abnormality, a finding which lead the examiner to believe that the Veteran did not have any complaints related to his cervical spine fusion or thoracic scoliosis at the time of enlistment.  Moreover, there were no medical reports in the claims file documenting a history of back or neck pain prior to the report of Medical Board proceedings in June 1992, which indicated that the Veteran's cervical and thoracic back pain began following a fall on his back in February 1992.  According to the examiner, there was no clear evidence in the Veteran's claims file which supported the fact that the Veteran's thoracic spine scoliosis or cervical spine fusion progressed as a result of his military service.  Accordingly, it was less likely than not that the Veteran's preexisting back or neck condition was aggravated beyond natural progress by his military service.

Based on a review of the aforementioned VA examination reports, it would appear that, at least in the case of the January 2012 examination, the opinions in question were based in large part on the aforementioned PEB proceedings which indicated that the Veteran's spinal deformities preexisted his period of active military service.  However, as noted above, the Veteran's service entrance examination was entirely negative for any such spinal abnormalities.  Moreover, it is at this time unclear why neither VA examiner made any mention whatsoever of the notation during PEB proceedings that the Veteran's spinal deformities were "SA," which is to say, "service aggravated."  Under the circumstances, and in deference to the request of the Veteran's accredited representative, further development of the evidence will be undertaken prior to a final adjudication of the Veteran's claims for service connection.

Accordingly, in light of the aforementioned, the case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to January 2012, the date of the most recent medical evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  The Veteran should then be afforded a VA orthopedic examination, to be conducted by an appropriate specialist physician.  The Veteran is hereby notified that it his responsibility to report for the examination, and to cooperate in the development of his claims.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the aforementioned orthopedic examination, the orthopedic examiner should offer an opinion as to whether the Veteran's cervical and/or lumbar spine disabilities preexisted his period of active military service.  Should it be determined that the disabilities in question did, in fact, preexist the Veteran's period of active military service, an additional opinion is requested as to whether the Veteran's cervical and/or lumbar spine disabilities at least as likely as not underwent a clinically-identifiable, permanent increase in severity beyond natural progress (i.e., were aggravated) during active military service.  Finally, the examiner should offer an opinion as to whether the Veteran's cervical and/or lumbar spine disabilities, as well as his right knee disability, are at least as likely as not proximately due to, the result of, or aggravated by his service-connected left knee disability.

A complete rationale must be provided any opinion, offered (to include any opinion as to whether the Veteran's cervical and/or lumbar spine disabilities preexisted his period of active military service), and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examining orthopedic surgeon must specify in his report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.  

3.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with this REMAND, and that the orthopedic examiner has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.

4.  The AOJ should then readjudicate the Veteran's claims for service connection for his cervical and/or lumbar spine disabilities, as well as his claim for service connection for a right knee disability.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in February 2012..  An appropriate period of time should be allowed for response.   

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



